Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 11-13, 17-19, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimann (Cliques of Neurons Bound Into Cavities provide a Missing Link Between Structure and Function).
Regarding claim 1, Reimann discloses a method for identifying decision moments in a recurrent artificial neural network (FIG. 2, A1-A3, recurrent neural network), the method comprising:
determining a complexity of patterns of activity in the recurrent artificial neural network (pg. 1, right col, para.1; section 2.5, para.1, the size of a clique, generated due to an input, is observed in a neuron network);
determining a timing of activity having a complexity that is distinguishable from complexity of other activity that is responsive to the input (section 2.4, Euler characteristics and Betti numbers are determined; section 2.5, para. 1, spiking activity due to higher order cliques is observed within a time window); and
identifying a decision moment based on the timing of the activity that has the distinguishable complexity (section 2.5, β3 reaches a peak, indicating the formation of a highest order simplices).
Regarding claims 2 and 18, Reimann discloses wherein determining the complexity of patterns comprises determining a number of patterns enclosing cavities (pg. 1, right col, para.1; section 2.5, para.1, the size of a clique, generated due to an input, is observed in a neuron network; pg. 2, left col, para. 2.; FIG. 2, section B, number of simplices).
Regarding claim 5, Reimann discloses wherein determining the complexity of the patterns of activity comprises identifying clique patterns of activity of the recurrent artificial neural network (section 2.5, para. 1, spiking activity due to higher order cliques is observed within a time window).
Regarding claim 6, Reimann discloses wherein the method further comprises defining a plurality of windows of time during which the activity of the recurrent artificial neural network is responsive to an input into the recurrent artificial neural network, wherein the clique patterns of activity are identified in each of the pluralities of windows of time (section 2.5, para. 1, spiking activity due to higher order cliques is observed within a time window; Pg. 9, FIG. 6A).
Regarding claim 8, Reimann discloses identifying clique patterns comprises identifying groups of directed cliques that enclose cavities (section 2.1, para. 1 and 3; section 2.3, para.1, FIG. 2, sections A3 and B; section 2.4, para. 1, directed cliques which enclose cavities is graphed). 
Regarding claims 11 and 27, Reimann discloses wherein:
determining the complexity of the patterns of activity comprises
dividing activity in the recurrent artificial neural network and responsive to input into the recurrent artificial neural network into a plurality of windows of time (FIG. 6A, time on the x axis), and
determining the complexity of the patterns of the activity within each of the windows of time (FIG. 6, spiking activity vs time is graphed); and
determining the timing of the activity having the distinguishable complexity comprises identifying a first window of time having the distinguishable complexity (FIG. 6, spiking activity can be determined from the graphs A-D).
Regarding claims 12 and 28, Reimann discloses wherein identifying the decision moment comprises identifying times when the activity has a relatively high complexity indicative of ordered activity within the recurrent artificial neural network (FIG. 6A-D; section 2.5, β3 reaches a peak, indicating the formation of a highest order simplices).
Regarding claims 13 and 29, Reimann discloses reading one or more outputs of the recurrent artificial neural network at the decision moment, wherein the outputs are based on the patterns of activity indicative of ordered activity within the recurrent artificial neural network (FIG. 5B; FIG. 6A-D, the outputs of the network activity are graphed).
Regarding claim 17, the limitations of claim 17 are rejected in the analysis of claim 1.  Riemann further discloses the system for executing the method of claim 1 (section 2.1, para. 1, network of neurons).
Regarding claim 19, Reimann discloses wherein the activity is responsive to input into the recurrent artificial neural network (section 2.3, para. 2, spiking activity caused by inputs the network is determined).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimann (Cliques of Neurons Bound Into Cavities provide a Missing Link Between Structure and Function) in view of Alkon et al. (Alkon) (US Pat. No. 5,822,742).
Regarding claim 16, the method of claim 1 (See claim 1 above) and the recurrent artificial neural network (See claim 1 above) and the recurrent artificial neural network (See claim 1 above).
Reimann is silent about wherein the input is a continuous stream of data input into the artificial neural network.
Alkon from the same or similar field of endeavor discloses wherein the input is a continuous stream of data input into the artificial neural network (col. 26, ln. 67- col. 27, ln. 1, continuous valued input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alkon into the teachings of Riemann for allowing constant evaluation of the system’s response.

Allowable Subject Matter
Claims 3, 4, 7, 9, 10, 14, 15, 20-26, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488